DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/01/2021 has been entered.

Non-Compliance Issues
Claim 31 has been amended to exclude the limitation of “to a pH below 7.0”. However, claim 31 has “Previously Presented” status identifier, instead of “Currently Amended”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

Claims 21-27, 29, 31-37 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21 and 31 contain the following limitations:
Claim 21. (Currently Amended) A method of producing a dry powder vinegar-derived food additive, comprising:
(a) treating vinegar with a basic neutralizing agent to partially neutralize the vinegar to a pH below 7.0; and
(b) evaporating water from and drying the product of step (a) to produce the food additive consisting essentially of an acetate salt and an acetic acid in the form of a dry powder having a pH of about 4.5 to 7.0.
Claim 31. (Previously Presented) A food additive produced by:
(a) treating vinegar with a basic neutralizing agent to partially neutralize the vinegar ; and
(b) evaporating water from and drying the product of step (a) to produce the food additive consisting essentially of an acetate salt and an acetic acid in the form of a dry powder.
Neither original specification, nor original claims provide support for the food additive consisting essentially of an acetate salt and an acetic acid in the form of a dry powder produced by step (b), i.e. by evaporating water from and drying the product of step (a) (vinegar that has been neutralized by neutralizing agent).
The original specification provides the following support regarding step (b):
vinegar-derived sodium acetate. In an embodiment, the composition is in a powder form or in solution with vinegar.
[0054]  In an embodiment, the vinegar-derived food additive composition comprises vinegar- derived potassium acetate. In an embodiment, the composition is in a powder form or in solution with vinegar.
[0055] In an embodiment, the vinegar-derived food additive composition is an antimicrobial food additive or buffering food additive having a pH of about 4.5 to a pH of about 10.0.
[0056] In an embodiment, the present disclosure provides a vinegar-derived food additive composition which is an antimicrobial food additive comprising a vinegar-derived acetate, such as sodium acetate or potassium acetate, and vinegar and has a pH of about 4.5 to 7.0. The antimicrobial food additive is produced by treating vinegar with a basic neutralizing agent, such as sodium bicarbonate, sodium carbonate, or potassium bicarbonate, to produce a partially- neutralized vinegar with a pH of below about 7.0. The partially neutralized vinegar is dried, such as by evaporation and heat, to produce an acetate, such as sodium acetate or potassium acetate. In an embodiment, vinegar can be added back to the acetate to produce an antimicrobial food additive solution having a pH of about 4.5 to about 7.0.
[0057] In an embodiment, the present disclosure provides a vinegar-derived food additive composition which is a buffering food additive comprising vinegar-derived acetate, such as sodium acetate or potassium acetate, and vinegar and has a pH of about 7.0 to about 10.0. The buffering food additive is produced by treating vinegar with a basic neutralizing agent, such as sodium bicarbonate, sodium carbonate, or potassium bicarbonate, to produce a partially- neutralized vinegar with a pH of below about 7.0. The partially neutralized vinegar is dried, such as by evaporation and heat, to produce an acetate, such as sodium acetate or potassium acetate. Vinegar is added back to the acetate to produce a buffering food additive having a pH of about 7.0 to about 10.0.

[0058] In an embodiment, the present disclosure also provides a method of preparing a food additive from vinegar comprising: 

(b) evaporating water from and drying the product of step (a) to produce a an acetate (e.g. sodium acetate or potassium acetate).
[0059] In an embodiment, the method of preparing a food additive from vinegar further comprises:
(c) adding vinegar to the acetate of step (b) to produce a vinegar-acetate dry powder or solution having a pH of about 4.5 to a pH of about 10.0.
[0060] In an embodiment, the amount of basic neutralizing agent necessary to partially neutralize the vinegar is in the range of about 3.5 pounds to about 5 pounds per about 10 pounds of vinegar.
[0061] In an embodiment, the food additive prepared from vinegar can be an antimicrobial food additive or buffer solution. The basic neutralizing agent of step (a) can be sodium bicarbonate, sodium carbonate, or potassium bicarbonate. A sufficient amount of vinegar added in step (c) can result in an antimicrobial food additive having a pH of about 4.5 to a pH of about 7.0 or result in a buffer solution having a pH of about 7.0 to about 10.0.

Applicant’s attention is further directed to original claims 9 and 10:
9. The method of claim 1, wherein the vinegar-derived food additive is produced by:
(a) treating vinegar with a basic neutralizing agent to partially neutralize the vinegar to a pH of below about 7.0;
(b) evaporating water from and drying the product of step (a) to produce a food additive buffer consisting of an acetate; and
(c) adding untreated vinegar to the product of step (b) to produce an acetate-vinegar dry powder or solution having a pH of about 4.5 to 7.0.
10. The method of claim 1, wherein the vinegar-derived food additive is produced by:
(a) treating vinegar with a basic neutralizing agent to partially neutralize the vinegar to a pH of below about 7.0; .
to produce an acetate: and
(c) adding untreated vinegar to the product of step (b) to produce an acetate-vinegar dry powder or solution having a pH of about 7.0 to 10.0.

Therefore, original specification and original claims state that when partially neutralized vinegar is dried, such as by evaporation and heat, an acetate, such as sodium acetate or potassium acetate is produced. Original specification states that in step “vinegar-acetate dry powder” is produced when vinegar is added to the acetate of step (b). 
Hence step (b) only leads to a production of acetate. Step c) leads to the production of vinegar-acetate product in either dry powder or solution form.
There is no disclosure as to the production of “food additive consisting essentially of an acetate salt and an acetic acid”. There is no disclosure as to the production of “food additive consisting essentially of an acetate salt and an acetic acid” by evaporating water from and drying the product of step (a) (vinegar that has been neutralized by neutralizing agent).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-37 and 39 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 33-37 and 39 depend from claims 31 and 33 and recite “the method of claim 31” and “the method of claim 32”.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21-27, 29, 31-37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledo (US 2007/0059423 A1).
Toledo discloses a composition for improving flavor of marinated meat that includes vinegar-derived component (Abstract). Toledo discloses that meat treatment composition that includes vinegar-derived ingredient improves the flavor and juiciness of marinated meats and inhibits growth of pathogenic and spoilage microorganisms (Abstract). Toledo discloses vinegar is neutralized, concentrated and blended with non-neutralized vinegar in appropriate proportions to achieve the desired water binding and antimicrobial effects (Abstract). 
In regard to vinegar concentrate comprising acetate and acetic acid, Toledo discloses:
[0010] In another aspect of the invention there is provided a composition comprising a neutralized vinegar concentrate comprising an equimolar ratio of acetic acid to sodium acetate.
Toledo further discloses “the present invention provides shelf-stable, all natural meat marinade ingredients in liquid or powder form, manufactured from lemon juice and/or vinegar, which enhance water binding in meats, impart improved flavor and retard growth of 
In regard to steps “a”, “b” and “c” as recited in claims 21, 22, 31 and 32, Toledo discloses and the pH recitations:
In another aspect of the invention there is provided a method of preparing a neutralized vinegar concentrate comprising treating vinegar with an effective amount of a neutralizing agent to completely neutralize the vinegar; concentrating the neutralized vinegar by removing water therefrom; and adding an effective amount of untreated vinegar to the concentrated neutralized vinegar to obtain an equimolar ratio of sodium acetate to acetic acid ([0015]).
The shelf-stable liquid Lemon/Vinegar Mix marinade ingredient of the invention contains partially neutralized lemon juice concentrate and partially neutralized, concentrated distilled vinegar. We discovered that consistency in obtaining the correct pH of the Lemon/Vinegar mix is best obtained by fully neutralizing the lemon juice with sodium bicarbonate, or other neutralizing agent, to a pH of about 6.8 to about 7.2 and adding back un-neutralized lemon juice to obtain the desired pH, which is preferably between about pH 6.5 and 7.2. The same procedure is used with the vinegar component of the marinade ingredient. Sodium bicarbonate is on the list of approved safe and suitable compounds for use in meat and poultry products. Therefore it is the preferred agent to neutralize the acids in lemon juice and vinegar. However, other neutralizing agents, such as sodium hydroxide, potassium hydroxide, and potassium bicarbonate may also be used to neutralize the lemon and vinegar but their use will have to be approved by USDA/FSIS before the neutralized lemon and vinegar can be used in meat products ([0022]). 
The Vinegar Mix contains about 30 to about 50% of an equimolar ratio of acetic acid and acetic acid salt and preferably in the range of about 40 to about 45% because at the high concentration the acetic acid salt will crystallize during storage and at the lower concentration too much water will be introduced when the vinegar mix is added to the neutralized lemon resulting in a water activity above 0.85 ([0023]).

claims 21, 30, 31, Toledo discloses:
[0027] In order to avoid spoilage of the Lemon/Vinegar Mix during storage at ambient temperature, the Vinegar Mix preferably is added to the lemon juice in a ratio of about 1 part Vinegar Mix to about 1 to about 6 parts of the Lemon juice component, and water in the Vinegar component is preferably minimized such that the water activity of the Lemon/Vinegar mix is about 0.85 or below. Since commercially available vinegar contains a maximum of 30% acetic acid, the neutralized vinegar is concentrated by heating for example, to remove water before mixing with the unreacted vinegar to obtain the Vinegar Mix. The neutralized vinegar can be concentrated by any method that removes water. 
The neutralized lemon concentrate has a pH of about 6.8 to about 7.2. The pH may be adjusted to about 6.5 to about 7.2 by the addition of the original lemon concentrate. The resulting liquid may be dried to produce a Dry Lemon Powder or mixed with the Vinegar Mix to produce a Lemon/Vinegar Mix ([0032]).

Regarding the pH ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
Claims 21, 30 and 31, further include recitation of the acetic acid and acetate salt. In regard to claims 21, 30 and 31, Toledo discloses preparation of the vinegar mix:
Preparation of Vinegar Mix 
[0035] The vinegar is neutralized with a neutralizing agent such as sodium bicarbonate according to the following reaction: Acetic acid+sodium bicarbonate=Sodium acetate+carbon dioxide+water 
[0037] At the completion of the reaction, the neutralized vinegar can be concentrated by heating to evaporate the water, for example. 
[0038] Evaporation removes water and the volume is reduced until about to about 3/5 of the original mass remains. The endpoint is manifested by the formation of a very thin layer of crystalline material on the surface of the liquid. Load cells on the evaporator can be used to determine when the endpoint is reached. It is better to over-concentrate and add back water later than to under-concentrate because the latter results in a lower concentration of the active ingredient while the former allows room for adjustment by the addition of water. 
[0039] Preferably, the concentrated neutralized vinegar is not allowed to cool down before adding back the unreacted vinegar. The sodium acetate will crystallize out of solution forming a hard cake or crystal clumps which is very difficult to disperse in the succeeding operations. A stable, completely homogeneous mixture is produced by adding back the unreacted vinegar to the neutralized vinegar concentrate. To obtain an equimolar ratio of acetic acid to sodium acetate, the amount of vinegar added back is equal to the amount of vinegar used in the preparation of the neutralized vinegar. 
Therefore, one of ordinary skill in the art would have been motivated to employ the same method as disclosed above with acetic acid and acetate combination.
In regard to the pH recitation of neutralized vinegar, Toledo discloses:
and partially neutralized, concentrated distilled vinegar. We discovered that consistency in obtaining the correct pH of the Lemon/Vinegar mix is best obtained by fully neutralizing the lemon juice with sodium bicarbonate, or other neutralizing agent, to a pH of about 6.8 to about 7.2 and adding back un-neutralized lemon juice to obtain the desired pH, which is preferably between about pH 6.5 and 7.2. The same procedure is used with the vinegar component of the marinade ingredient. ([0022]). 

Claim 28 recites partially neutralizing vinegar to a pH below 7. Toledo discloses neutralizing vinegar to a pH of about 6.8 to about 7.2.
Further in regard to the pH ranges, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the pH ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
The level of neutralization would depend on the desired pH of the neutralized vinegar.

[0037] At the completion of the reaction, the neutralized vinegar can be concentrated by heating to evaporate the water, for example. Since sodium acetate is not volatile, only water will be removed from the neutralized vinegar by evaporation. The sodium acetate however, hydrolyzes to acetic acid and sodium hydroxide in the presence of water. Therefore, it is preferable to apply suction over the evaporator using a liquid ring seal pump to trap the volatiles and dispose of it into the sewer system, rather than into the atmosphere. 
[0038] Evaporation removes water and the volume is reduced until about to about 3/5 of the original mass remains. The endpoint is manifested by the formation of a very thin layer of crystalline material on the surface of the liquid. Load cells on the evaporator can be used to determine when the endpoint is reached. It is better to over-concentrate and add back water later than to under-concentrate because the latter results in a lower concentration of the active ingredient while the former allows room for adjustment by the addition of water. 

Further in this regard, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product such as the level of concentration of neutralized vinegar by evaporation, this characteristic would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the level of concentration among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference 
In regard to claims 23-24, 33-34, Toledo discloses sodium bicarbonate, sodium hydroxide, potassium hydroxide, and potassium bicarbonate as neutralizing agents ([0022]).
In regard to claims 25-26, 35-36, Toledo discloses sodium acetate ([0010], [0011], [0012], [0013], [0015], [0016], etc).
In regard to claims 27 and 37, Toledo discloses:
[0036] The amount of sodium bicarbonate needed for the reaction is about 84 parts of sodium carbonate to 60 parts of acetic acid or 1.4 parts sodium bicarbonate per part of acetic acid, by weight. This is a stoichiometric ratio that should be met for ease in processing. If more sodium bicarbonate is added than the stoichiometric ratio, the excess will remain in the solution and can interfere with heating during the process of evaporation. In addition, unreacted sodium bicarbonate will react with the vinegar added back to the hot concentrated neutralized vinegar causing a dangerous, violent generation of foam. Sodium bicarbonate added in an amount less than the stoichiometric ratio results in unreacted acetic acid which will be wasted by evaporating with the water during the concentration process. Sodium bicarbonate is preferably added slowly to avoid overflowing the foam out of the reaction vessel. 

In regard to claims 28-29 and 38-39, Toledo discloses:
[0022] The shelf-stable liquid Lemon/Vinegar Mix marinade ingredient of the invention contains partially neutralized lemon juice concentrate and partially neutralized, concentrated distilled vinegar. We discovered that consistency in obtaining the correct pH of the Lemon/Vinegar mix is best obtained by fully neutralizing the lemon juice with sodium bicarbonate, or other neutralizing agent, to a pH of about 6.8 to about 7.2 and adding back un-neutralized lemon juice to obtain the desired pH, which is preferably between about pH 6.5 and 7.2. The same procedure is used with the vinegar component of the marinade ingredient. Sodium bicarbonate is on the list of approved safe and suitable compounds for use in meat and poultry products. Therefore it is the preferred agent to neutralize 
[0024]The small change in pH with changes in the concentration of acid is called the buffering capacity and the presence of an excess of sodium acetate over the acetic acid in the vinegar mix aids in maintaining the desired marinade pH when the composition is used in a meat marinade.
In regard to the recitations of antimicrobial properties in claims 29 and 39, Toledo discloses:
[0019] The novelty of this invention is embodied in the treatment of the vinegar and lemon juice before mixing to produce a marinade ingredient in which the lemon and vinegar flavor can be modulated and the pH of the marinated meat can be controlled to maximize marinade retention and antimicrobial properties. Another novel feature of this invention is the process by which the acetate concentration in the mixture is increased, resulting in a marinade mix which does not permit the growth of molds, yeast, or bacteria during storage and distribution in the liquid form at ambient temperature. A third novel feature is the pre-treatment of the lemon concentrate by converting the citric acid into a salt, thus facilitating dehydration by spray drying or vacuum belt drying to produce a non-caking dry ingredient. 


Response to Arguments
Applicant's arguments filed 09/01/2021 have been fully considered but they are not persuasive.
The provisional rejection claims 21-39 on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of copending Application No. 12/794,332 has been withdrawn in view of abandonment of the copending Application No. 12/794,332.

[0037] At the completion of the reaction, the neutralized vinegar can be concentrated by heating to evaporate the water, for example. Since sodium acetate is not volatile, only water will be removed from the neutralized vinegar by evaporation. The sodium acetate however, hydrolyzes to acetic acid and sodium hydroxide in the presence of water. Therefore, it is preferable to apply suction over the evaporator using a liquid ring seal pump to trap the volatiles and dispose of it into the sewer system, rather than into the atmosphere. 
[0038] Evaporation removes water and the volume is reduced until about to about 3/5 of the original mass remains. The endpoint is manifested by the formation of a very thin layer of crystalline material on the surface of the liquid. Load cells on the evaporator can be used to determine when the endpoint is reached. It is better to over-concentrate and add back water later than to under-concentrate because the latter results in a lower concentration of the active ingredient while the former allows room for adjustment by the addition of water. 
Applicant has not presented any evidence how the claimed method leads to a different result than the one achieved by Toledo. 
Further in this regard, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product such as the level of concentration of neutralized vinegar by evaporation, this characteristic would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the level of concentration among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference 
On 09/01/2021 Applicants have submitted a Declaration under 37 CFR § 1.132 by Jaya Sundaram. Declarant states the following:
7. The concentrated vinegar method of Toledo results in a liquid product, at a pH of about 7.0 with no residual acetic acid. To this liquid concentrate, Toledo then teaches adding back in unreacted liquid vinegar to achieve Toledo’s final liquid vinegar mix with a molar ratio of acetic acid to sodium acetate in the range of about 1:1 to about 1:1.2, preferably adding in vinegar to the concentrated liquid prior to cooling. Toledo at [0016], [0039].
9. The claimed method utilizes vinegar with a basic neutralizing agent to partially neutralize the vinegar that is then dried, leaving unreacted acetic acid in the dry vinegar. Advantageously, evaporating water and drying the product produces the claimed dried vinegar-derived acetate powder that is partially neutralized and provides a residual acidity. The addition of liquid vinegar can maintain a dry, free flowing powder.
10. The claimed dried vinegar-derived acetate powder’s sodium diacetate percent is lower than the sodium diacetate percent in Toledo because Toledo is fully neutralized without any acetic acid remaining, while the dry powder of the claims is partially neutralized with remaining acetic acid. The regulatory limit of sodium diacetate is not more than 0.25% of the total product weight; thus, the instant product can be used at a higher percentage level to improve functionality of, for example, a meat product, without exceeding the regulatory limit.
Declarant’s attention is directed to the original claims and original specification. Original specification and original claims state that when partially neutralized vinegar is dried, such as by evaporation and heat, an acetate, such as sodium acetate or potassium acetate is produced. Original specification states that in step “vinegar-acetate dry powder” is produced when vinegar is added to the acetate of step (b). 
Hence step (b) only leads to a production of acetate. Step c) leads to the production of vinegar-acetate product in either dry powder or solution form.

Toledo discloses similar process employing the same ingredients such as vinegar and neutralizing agent, similar pH ranges and the same methods steps as claimed. It is not clear how the process as disclose by Toledo is different from the claimed process. It is further noted that it is not clear how acetic acid remains in the acetate composition after evaporation and drying. Toledo discloses that unreacted acetic acid will be wasted by evaporating with the water during the concentration process ([0036]). It is not clear how Applicant achieves a different result. 
It is further noted that none of the instant claim recites any concentrations and amounts of vinegar and neutralizing agent, time and temperature conditions employed in the method t eps. 
It is further noted that Declarant has not presented any probative evidence in the form of a comparison to the closest prior art method to the claimed method. 
It is further noted that even the Applicant’s own disclosure does not have a support for the alleged differences.
The response to Arguments regarding previously submitted Declaration under 37 CFR § 1.132 by Ertan Huseinov is incorporated in this reply.
In regard to the full neutralization and pH of neutralized vinegar, it is noted that Toledo discloses: The shelf-stable liquid Lemon/Vinegar Mix marinade ingredient of the invention contains partially neutralized lemon juice concentrate and partially neutralized, concentrated distilled vinegar. We discovered that consistency in obtaining the correct pH of the Lemon/Vinegar mix is best obtained by fully neutralizing the lemon juice with sodium bicarbonate, or other neutralizing agent, to a pH of about 6.8 to about 7.2 and adding back un-neutralized lemon juice to obtain the desired pH, which is preferably between about pH 6.5 and 7.2. The same procedure is used with the vinegar component of the marinade ingredient. ([0022]). 

Claim 28 recites partially neutralizing vinegar to a pH below 7. Toledo discloses neutralizing vinegar to a pH of about 6.8 to about 7.2.
Further in regard to the pH ranges, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the pH ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
The level of neutralization would depend on the desired pH of the neutralized vinegar.
It is further noted that Declarant presents data regarding buffered liquid lemon. It is noted that Examiner has not relied upon the liquid lemon embodiment,
It is further noted that Declarant had not shown how the same method steps as claimed and as disclosed by Toledo would not lead to the production of the same product. 

Claim 21 recites:
(a)    treating vinegar with a basic neutralizing agent to partially neutralize the vinegar to a pH below 7.0; and
(b)    evaporating water from and drying the product of step (a) to produce the food additive consisting essentially of an acetate salt and an acetic acid in the form of a dry powder.
Toledo discloses :
(a)    treating vinegar with a basic neutralizing agent to partially neutralize the vinegar to a pH of about 6.8 to about 7.2;
(b)    evaporating water from and drying the product of step (a) to produce the food additive consisting essentially of an acetate salt and an acetic acid.
In regard to the step of evaporation step to produce the food additive and consisting essentially of an acetic acid and an acetic acid salt, Toledo discloses evaporation of neutralized vinegar to remove water:
[0037] At the completion of the reaction, the neutralized vinegar can be concentrated by heating to evaporate the water, for example. Since sodium acetate is not volatile, only water will be removed from the neutralized vinegar by evaporation. The sodium acetate however, hydrolyzes to acetic acid and sodium hydroxide in the presence of water. Therefore, it is preferable to apply suction over the evaporator using a liquid ring seal pump to trap the volatiles and dispose of it into the sewer system, rather than into the atmosphere. 
[0038] Evaporation removes water and the volume is reduced until about to about 3/5 of the original mass remains. The endpoint is manifested by the formation of a very thin layer of crystalline material on the surface of the liquid. Load cells on the evaporator can be used to determine when the endpoint is reached. It is better to over-concentrate and add back water later than to under-concentrate because the latter results in a lower concentration of the active ingredient while the former allows room for adjustment by the addition of water. 

Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791